Citation Nr: 1401110	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1952 to May 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Board remanded the issues of service connection for bilateral hearing loss and tinnitus to the RO via the Appeals Management Center (AMC) for additional development.  The case returns now for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current disabilities of bilateral hearing loss and tinnitus.

2.  The Veteran experienced acoustic trauma in service.

3.  Symptoms of bilateral hearing loss have been continuous since service.

4.  The Veteran's tinnitus had its onset in service and is associated with the bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.      38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.      §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  As to the claims for service connection for bilateral hearing loss and tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, tinnitus is not.  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for bilateral hearing loss.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss(which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service Connection for Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss to military noise exposure.  He has submitted statements describing his in-service noise exposure and his belief that his in-service noise exposure caused his current bilateral hearing loss.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  As noted on an April 2009 VA examination report, audiometric testing showed hearing loss disability in both ears as defined by VA regulations; therefore, a current disability of hearing loss for VA purposes is shown.  See 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  Specifically, the Veteran's DD Form 214 shows that the Veteran served on active duty from June 1952 to May 1956 as radio operator.  Moreover, at the April 2009 VA examination, the Veteran described being exposed to noise from firearms, the firing range, naval guns, heavy artillery, combat explosions, and ship engines.  At the January 2011 decision review officer (DRO) hearing, the Veteran stated that he was a radioman on a ship during service, that 16 inch guns were going off all the time around him, and that he shot guns at the firing range during service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown,   10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.     38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.   

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing was diminished during service.  In his January 2009 claim, the Veteran asserted that his bilateral hearing loss and tinnitus began during service.  The Veteran stated that he served on three battleships and two cruisers and was exposed to the concussions of the 16 inch gunfire of the battleships.  The Veteran contended that his time on these ships and exposure to their gunfire was the primary cause of his hearing loss and tinnitus.  

In a June 2009 notice of disagreement, the Veteran contended that 1985, as noted by the April 2009 VA examiner as the date the Veteran reported his hearing problems began, was actually the year he got hearing aids.  The Veteran contended that the effects of his assignments during service, i.e., serving on three battleships with 16 inch guns and two cruises with eight inch guns for four years and spending many hours sending and receiving Morse code as a radioman, caused his hearing loss.  

In a September 2009 substantive appeal (VA Form 9), the Veteran contended that he lost his hearing serving aboard five different naval ships and was exposed ot ship guns, firing missions, and as a radio and communications specialist.  The Veteran indicated that his hearing loss began during service and increased in severity throughout the years.  At the January 2011 DRO hearing, the Veteran testified that he was exposed to loud noises during service from 16 inch battleship guns, sending and receiving Morse code, and shooting guns on the firing range.  The Veteran reported that his hearing loss started during service.  

The evidence of record demonstrates acoustic trauma in service and the Veteran has reported that he noticed some loss of hearing acuity and tinnitus during service and at the time of service separation and that his hearing and tinnitus continued to worsen after service separation.  He is both competent and credible to testify regarding such observable symptomatology.  

At the May 1952 enlistment physical, the Veteran's ears were found to be clinically normal.  Audiometric testing was not conducted, but the Veteran's whisper voice test results were 15/15 in both ears.  In an associated report of medical history, he denied having any problems with his ears.  At the May 1956 separation physical, the Veteran's ears were found to be clinically normal.  Audiometric testing was not conducted, but the Veteran's whisper and spoken voice test results were 15/15 in both ears.  No audiometric testing was conducted at any other point during the Veteran's active service.  The Board acknowledges that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  VBA Training Letter 10-12.    

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss or tinnitus.  	The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board finds that the Veteran has made credible statements, testimony, and lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Additionally, audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of bilateral hearing loss were continuous since service separation.  

However, the Board will review the medical nexus opinion evidence in this case to determine whether there was any intercurrent cause of the Veteran's bilateral hearing loss.  Having reviewed the evidence, the Board finds that the evidence is at least in equipoise on the question of whether there was an intercurrent cause of the bilateral hearing loss.  There are both favorable and unfavorable medical nexus opinions on the question of whether the hearing loss is related to the in-service noise exposure versus the post-service noise exposure.
  
In March 2008 private audiological evaluation report, the private audiologist opined that the Veteran's bilateral hearing loss and right-sided tinnitus are at least as likely as not related to excessive noise exposure while serving in the military.  The private audiologist indicated that it is also as likely as not that the Veteran's hearing loss was related to his post-service work environment.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the examiner indicated that hearing loss was both as likely as not due to noise exposure in the military and his post service work environment that opinion is essentially inconclusive as to the etiology of hearing loss and is of limited probative value.

On the April 2009 VA audiological examination report, the VA examiner opined that the Veteran's current hearing loss and tinnitus were not likely related to his exposure to noise in service, reasoning that the Veteran had reported an onset of bilateral hearing loss and tinnitus almost 30 years (1985) following his discharge from active service.  

In the September 2013 remand, the Board found that the April 2009 VA examination report was inadequate because the report did not contain sufficient detail upon which to base a decision because the VA examination report did not address the March 2008 private audiological evaluation and did not indicate what information the VA examiner based the opinion that the Veteran's hearing loss and tinnitus first onset in 1985.

Pursuant to the September 2013 Board remand, in a November 2013 addendum opinion, the VA examiner noted that the Veteran had normal hearing bilaterally at enlistment and discharge according to whisper voice tests.  The VA examiner noted that the Veteran reported that an onset of hearing loss and tinnitus in 1985, almost 30 years after his discharge from service.  The VA examiner indicated that the Veteran completed a history in 2009 indicating a hearing loss onset of "1985 or so."  The VA examiner opined that, based on review of the claims file, the Veteran's report, and his history of occupational noise exposure, it is her opinion that military noise exposure is not responsible for the Veteran's hearing loss or tinnitus.  

The Board finds that the VA examiner made a factually inaccurate assumption in the November 2013 addendum opinion that the Veteran's had normal hearing bilaterally at enlistment and discharge according to whisper voice tests and that tinnitus was absent, without addressing the Veteran's credible and competent assertions of acoustic trauma in service and his perceived loss of hearing acuity and tinnitus at service separation.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, the VA examiner did not address the March 2008 private audiological evaluation as specifically instructed to by the Board's September 2013 remand instructions.  An adequate and probative examination addresses competent and credible lay statements of record, prior relevant medical information, and all theories of entitlement.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).   As such, the Board finds that the April 2009 VA examination opinion and November 2013 addendum opinion in regard to the etiology of the Veteran's hearing loss and tinnitus are of limited probative value.  

Having met the criteria for presumptive service connection, warranting the grant of service connection under the provisions of 38 C.F.R. § 3.303(b), based on continuous hearing loss symptoms since service separation, direct service connection is not required in this case.  See Walker, 718 F.3d 1331 (explaining that presumptive service connection under 38 C.F.R. § 3.303(b) is an "alternative path" or "alternative route" to service connection that "establishes the link, or nexus" to service so as to relieve a veteran of proving nexus to service).  Because the appeal for service connection of bilateral sensorineural hearing loss has been granted based on presumptive service connection for a chronic disease due to continuous symptoms of bilateral hearing loss since service, analysis of other potential theories for entitlement to service connection of bilateral sensorineural hearing loss (i.e., on a direct basis under 38 C.F.R. § 3.303(d)) is not required, and is rendered moot.  See 38 U.S.C.A. § 7104 (West 2002) (reflecting that the Board must decides questions of law or fact before it).  
  
The Board finds that the Veteran has made credible statements that hearing loss symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of hearing loss during service and his reports that he has had hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and are etiologically related to the noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107;      38 C.F.R. § 3.102.



Service Connection for Tinnitus

As to the tinnitus disability, the Veteran contends that he has experienced tinnitus during and since active service.  In his January 2009 claim, the Veteran asserted that his tinnitus began during service.  The Veteran contended that his time serving aboard ships during service and exposure to their gunfire was the primary cause of his tinnitus.  In a September 2009 substantive appeal (VA Form 9), the Veteran contended that he developed tinnitus serving aboard five different naval ships and was exposed ot ship guns, firing missions, and as a radio and communications specialist.  The Veteran indicated that his hearing loss and tinnitus began during service and increased in severity throughout the years.  At the January 2011 DRO hearing, the Veteran reported continuous tinnitus and that the tinnitus onset years ago.  While the March 2008 private audiology report noted right sided tinnitus was reported, the Veteran's statements, including during the April 2009 VA examination indicated that tinnitus is present bilaterally.

First, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  During the same April 2009 VA audiological examination, the Veteran reported constant bilateral tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 ("ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

The March 2008 private audiologist opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss based on the rationale that tinnitus is known to be associated with excessive noise exposure.  The VA examiner did not opine as to whether the Veteran's tinnitus was at least as likely as not proximately due to or a result of the bilateral hearing loss in either the April 2009 VA examination report or November 2013 addendum opinion. 

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence shows that a current disability of bilateral tinnitus exists.  The Veteran has made credible statements that bilateral tinnitus had its onset in service.  There is also probative medical evidence that demonstrates that tinnitus was proximately caused by the Veteran's hearing loss, which in this decision the Board has found to be service connected; therefore, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus as secondary to the service-connected bilateral sensorineural hearing loss disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


